Andrews, C. J.
Laws for the prevention of cruelty to animals now exist in most of the American States, and public sentiment sustains them as being no more than a proper exercise of the police power. So, too, there are laws for the summary destruction of animals diseased with any dangerous or infectious disorder. These laws are police regulations of the government for the destruction of property in a case of immediate necessity, or of a noxious public nuisance. Prentice, Police Powers, 124.
The case now before us goes somewhat further than the laws just mentioned. The defendant justified his taking and killing the animal of the plaintiff, under the provision of § 3670 of the General Statutes, which provides that “any agent or officer of said society (i. e. the Connecticut Humane Society) may lawfully destroy, or cause to be destroyed, any animal in his charge when, in the judgment of such agent or officer and of two reputable citizens called to view the same in his presence, one of whom may be selected by the owner of said animal, if he shall so request, and who shall give their written certificate thereto, such animal appears to be injured, disabled, diseased past recovery, or unfit for any useful purpose.”
*269If this section of the statute is read alone, it apparently authorizes the killing of an animal by an agent or officer of the Humane Society, not to prevent cruelty, or to prevent the spread of some contagious or infectious disease, but whenever such agent and two reputable citizens may happen to be of the opinion that the animal is injured or sick “ past recovery, or unfit for any useful purpose.” If this is the real meaning of this section, then it would be difficult to sustain it as a constitutional enactment. But we do not so understand it. This section must be read, as we think, in connection with the preceding sections, 3667 and 3668. The former one provides that “when any person arrested under any provision of the laws relating to cruelty to animals is, at the time of such arrest, in charge of any vehicle drawn by or containing any animal cruelly treated, any agent of said Humane Society may take charge of such animal and of such vehicle and its contents, and shall give notice thereof to the owner, if known, and shall care and provide for them until their owner shall take charge of the same; provided, the owner shall take charge of them within sixty days from the date of said notice ; and the person making such arrest shall have a lien on said animals and vehicle for the expenses of such care and provision.” The latter of said sections (3668) is that, “ any officer or agent of said society may lawfully take charge of any animal found abandoned, neglected, or cruelly treated, and shall thereupon give notice thereof to the owner, if known, and may provide for such animal until the owner shall take charge of the same; and the expense of such care and provision shall be a charge against the owner of such animal, collectible by said society from the owner by suit.”
Section 3670 is obviously intended to be in furtherance of the purposes for which these sections provide. Whenever an animal has come into the “ charge ” of an agent or officer of the Humane Society under the provisions of one or the other of these sections, and the agent or officer has given notice to the owner of the animal as is therein specified, and has afforded the owner a reasonable time to himself retake the charge of the animal, and the owner has neglected to do *270so, and the conditions exist which are mentioned in § 3670, —then, and only then, if at all, can the agent or officer be so “ in charge ” of an animal that he may “ lawfully destroy, or cause it to be destroyed,” as is therein provided. The plaintiff’s mare, however bad her condition might have been, was not “in charge ” of the defendant under either of these sections.
The plaintiff drove his mare from his home in Stratford to Bridgeport. He left her properly hitched in one of the unfrequented streets of that city. The defendant found her at that place. She was not abandoned by her owner, nor was she being cruelly treated, and it is not pretended that she had any contagious or dangerous disease. But the defendant unhitched her, took her out of the wagon and led her away to a livery stable where, in an almost suspiciously brief space of time, and certainly with' scant regard for the requests of the plaintiff, those proceedings were had which the defendant says show that he was justified in causing her to be destroyed. We think he is wholly wrong. He could be justified for this summary destruction of the plaintiff’s property only by a careful and rigorous adherence to the conditions set out in these sections of the statute which we have mentioned.
The Court of Common Pleas is advised to render judgment for the plaintiff to recover $35 and costs.
In this opinion the other judges concurred.